Case 15-11841-KHK          Doc 25     Filed 04/08/20 Entered 04/08/20 10:11:57                 Desc Main
                                     Document      Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

IN RE: Mary A Denicola                               )     CASE NO. 15-11841-KHK
                                                     )
                                                     )            CHAPTER 13 BANKRUPTCY
DEBTOR                                               )
                                                     )

                               NOTICE OF FINAL CURE PAYMENT

        Pursuant to Federal Bankruptcy Rule 3002.1(f), the Trustee files Notice that the amount required to
cure the default in the below claim has been paid in full.

Name of Creditor: Bank Of America
Trustee Claim No.: 002
Court Claim No.: 008

Last four (4) digits of any number used to identify the Debtor’s account: 5899


Mortgage Cure Amount:

        Amount of Allowed Pre-Petition or other Arrearage:                $0.00

        Amount Paid By Trustee                                            $0.00


Monthly Ongoing Mortgage Payment is Paid:

        ___ Through the Chapter 13 Trustee conduit             _X__ Direct by the Debtor


        Within 21 days of the service of this Notice, the creditor must file and serve same on the
Debtor, Debtor’s counsel and the Trustee, pursuant to Federal Bankruptcy Rule 3002.1(g), a
Statement indicating whether it agrees that the Debtor has paid in full the amount required to cure
the default and whether, consistent with Federal Bankruptcy Code Section 1322(b)(5), the Debtor is
otherwise current on all the payments, or be subject to further action of the Court including possible
sanctions.


Dated: April 8, 2020                                     Respectfully Submitted:

                                                         /s/ Thomas P. Gorman
                                                         Standing Chapter 13 Trustee
Case 15-11841-KHK          Doc 25      Filed 04/08/20 Entered 04/08/20 10:11:57                Desc Main
                                      Document      Page 2 of 2




                                    CERTIFICATE OF SERVICE

        I hereby certify that on April 8, 2020, service of a true and complete copy of the above and
foregoing pleading or paper was made upon the following by electronic service

John C. Morgan, Jr., Esquire
Attorney for Debtor
New Day Legal, PLLC
98 Alexandria Pike, Ste. 10
Warrenton, VA 20186

Prober & Raphael
Attorney for Bank of America, NA
Attn: Dean R. Prober, Esquire
20750 Ventura Blvd., Suite 100
Woodland Hills, CA 91364

BWW Law Group, LLC
Attorney for Bank of America, NA
Attn: Andrew Todd Rich, Esquire
8100 Three Chopt Road
Suite 240
Richmond, VA 23229


and upon the following by depositing the same in the United States mail, envelopes properly addressed to
each of them and with sufficient first-class postage affixed.

Mary A Denicola
Chapter 13 Debtor
4014 Summer Hollow Court
Chantilly, VA 20151

Bank Of America
Bankruptcy Department
PO Box 26012, NC4-105-02-99
Greensboro, NC 27420




                                                         /s/ Thomas P. Gorman
                                                         Thomas P. Gorman, Chapter 13 Trustee
